El Juez Asociado Señor. Wole,
emitió la opinión del tribunal.
 La demandante instó un procedimiento ordinario, para recobrar un crédito hipotecario. Al mismo tiempo trató de obtener un embargo. La Corte de Distrito de Bayamón rehusó librar el embargo substancialmente por el fundamento de que el gravamen de la hipoteca suficientemente y prima facie protegía a la demandante, y que ésta no había hecho demostración alguna de no estar así protegida. La idea es que como ninguna propiedad puede propiamente ser embargada más de lo necesario, ningún embargo debe librarse cuando el demandante tiene ya una garantía completa. La teoría opuesta es que su derecho a embargar es absoluto. Este Tribunal está dividido en cuanto a si la corte inferior tenía o no discreción para librar el embargo bajo las circunstancias. Somos todos de opinión de que la negativa era ape-*678lable. Independientemente de todo esto, el libramiento de autos de certiorari y la consideración de asuntos en ellos sus-citados caen dentro de la sana discreción de esta Corte. La peticionaria no dió ningunos pasos aparentes del récord para hacer algunas de las alegaciones que la corte creía faltaban. Tales pasos son innecesarios cuando se invoca el derecho de apelación; pero generalmente esta Corte no ejercerá su dis-creción en favor de un peticionario en certiorari si no está convencida de que ha agotado sus medidas remediales en la corte inferior.
Por tales razones el auto de certiorari debe anudarse.